DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Pursuant to Applicant’s November 24, 2021 Amendment, claims 1-20 remain pending.  

Priority
3.	As noted previously, no claim for foreign priority under 35 U.S.C. 119 (a)-(d) has been made by Applicant.

Drawings
4.	Applicant’s drawings submitted November 25, 2019 are acceptable.  Applicant’s November 24, 2021 REMARKS are convincing.

Claim Rejections - 35 USC § 112
5.	No rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) is warranted, pursuant to the following Examiner’s Amendment which appears below.

Claim Rejections - 35 USC § 101 
6.	No rejection under 35 U.S.C. 101 is warranted.

Claim Rejections - 35 USC § 102 and 103
7.	No rejections under 35 U.S.C. 102 or 103 are warranted.

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. This amendment is a duplicate of the one sent out on January 4, 2022.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Babak Monajemi (Reg. No. 68,060) on December 16, 2021.
The application has been amended as follows:
Claim 8, line 2, the “ITO” has been deleted and replaced by “indium tin oxide (ITO)” in order to more clearly define ITO.
Claim 15, line 2, the “ITO” has been deleted and replaced by “indium tin oxide (ITO)” in order to more clearly define ITO.
Claim 20, the “ITO” has been deleted and replaced by “indium tin oxide (ITO)” in order to more clearly define ITO.

9.	 Note the pertinent references cited from the January 4, 2022 Office Action.

10.	Applicant’s Information Disclosure Statement (IDS) submitted October 27, 2021 was previously reviewed.  Note this IDS from the January 4, 2022 Notice of Allowance that was attached therewith.
 January 4, 2022 Notice of Allowance.

Allowable Subject Matter
11.	The following is an examiner’s statement of reasons for allowance: Applicant’s application has been reviewed.  Subsequently, claims 1-20 are allowed as all the cited prior art, either alone or in combination, does not disclose Applicant’s inventive claim language.
Claims 1-20 have been reviewed in light of Alice Corporation Pty. Ltd. v. CLtweS Bank International, et al., 573 U. S. ___ (2014) and are not deemed invalidated by such.  
Claims 1-20 are determined to be directed to patent-eligible subject matter and the Examiner does not consider any of the pending claims to be directed to an abstract idea.  Even if the Examiner were to identify an abstract idea for any claim, then under a further analysis under Alice all claims would still be found to be patent eligible for the following reasons.  The Examiner finds that when all of the elements of each claim are considered individually and as an ordered combination, each claim contains an inventive concept which is directed to an application, a particular application, or a special application, of the identified abstract idea.  Further the Examiner finds that issuance of a patent for any claim would not preempt the identified abstract idea, or the field of the identified abstract idea.  


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789